Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/21/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Applicant has amended claim 1 to now recite “and wherein each header block of the first and second header blocks represents header information that provides a reference for determining an orientation, a position, and boundaries of the indicator matrix; and a plurality of data blocks, wherein a data payload of the indicator matrix is represented by the plurality of data blocks.”  The arguments found in the remarks dated on 09/22/2021 were found to be persuasive.

Allowable Subject Matter
Claim 1 is allowed.
With regards to claim 1, the prior art on record and further searched prior art did not disclose nor make obvious the limitations “and wherein each header block of the first and second header blocks 
Claim 15 is allowed for essentially the same reasons as claim 1 as the claim limitations are similar but in a different embodiment.
Claims 2-14 and 16-20 are allowable as they depend off either claim 1 or 15.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIAN D SHIN/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667